—Judgment, Supreme Court, New York County (Bonnie Wittner, J.), rendered March 29, 1994, convicting defendant, after a jury trial, of attempted sodomy in the first degree, and sentencing him to a term of 31/2 to 101/2 years, unanimously affirmed.
Defendant’s current complaints regarding comments made by the prosecutor during summation are unpreserved for appellate review and we decline to review them in the interest of justice. Were we to review, we would find they do not warrant reversal (see, People v Galloway, 54 NY2d 396). Concur— Rosenberger, J. P., Rubin, Williams and Andrias, JJ.